     Case 3:19-cr-00364-ECM-KFP Document 71 Filed 09/14/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF ALABAMA                 \I Fr n
                       EASTERN DIVISION
                                               2010 SEP 1 lj P 1:
UNITED STATES OF AMERICA
                                                                         A


V.                                              Case No.: 3:19-CR-364ECM-.We

NAYEF AMJAD QASHOU

                                 MOTION TO SEAL

      COMES NOW,Nayef Qashou, and moves this Court to file under seal his

personal statement to the Court. The sentencing exhibit contains sensitive information

regarding the Defendant.

      Dated this 14th day of September, 2020.

                                         Resp


                                         ST H N G • NT
                                           r      TX24003732
                                         Federal Defenders
                                         Middle District of Alabama
                                         817 South Court Street
                                         Montgomery, AL 36104
                                         TEL: (334) 834-2099
                                         FAX: (334) 834-0353
                                         E-Mail: Stephen Ganterafd.org
      Case 3:19-cr-00364-ECM-KFP Document 71 Filed 09/14/20 Page 2 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       Case No.: 3:19-CR-364-ECM-WC
                                          )
NAYEF AMJAD QASHOU

                             CERTIFICATE OF SERVICE

       1 hereby certify that on September 14, 2020, the foregoing Motion to Seal was hand

delivered to the Clerk of Court for filing purposes. A copy of the same has been served upon

the following:

Verne Speirs
United States Attorney's Office
131 Clayton Street
Montgomery, AL 36104

                                          Respec          bmi


                                          STE/ EN GANTER
                                          Ba o.: TX24003732
                                          Federal Defenders
                                          Middle District of Alabama
                                          817 South Court Street
                                          Montgomery, AL 36104
                                          TEL: (334)834-2099
                                          FAX: (334)834-0353
                                          E-Mail: Stephen Ganter@fd.org
